UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-6117



JAMES KISER HAZEL, JR.,

                                               Plaintiff - Appellant,

          versus


STATE OF SOUTH CAROLINA; CHARLES CONDON, At-
torney General of the State of South Carolina,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CA-99-1903-6-13AK)


Submitted:   August 22, 2000             Decided:   September 26, 2000


Before WILKINS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James Kiser Hazel, Jr., Appellant Pro Se. Donald John Zelenka,
Chief Deputy Attorney General, William Edgar Salter, III, OFFICE OF
THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Kiser Hazel, Jr. appeals the denial of his 28 U.S.C.A.

§ 2254 (West 1994 & Supp. 2000) petition.      The district court

adopted the report and recommendation of a magistrate judge and

dismissed his petition as barred by the statute of limitations.

See 28 U.S.C.A. § 2244(d) (West Supp. 2000).     As the magistrate

judge noted in his report and recommendation, because this was

Hazel’s second § 2254 petition, his filing of the current petition

in the district court was barred absent authorization from this

Court pursuant to § 2244(b).1     Because Hazel did not obtain our

authorization to file his successive § 2254 petition, we deny a

certificate of appealability and dismiss this appeal. We also deny

Hazel’s Motion to Amend the Findings and his Motion for Temporary

Restraining Order and/or Stay Pending Appeal.2    We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.



                                                         DISMISSED




     1
       Hazel alleges that the previous petition was fraudulently
submitted without his knowledge. The proper procedure for obtain-
ing relief from such a fraud is a motion under Fed. R. Civ. P.
60(b) bearing the caption and case number of the prior petition.
     2
       The denial of the motion for a restraining order is without
prejudice to other remedies that may be available to Hazel.

                                  2